Citation Nr: 1106516	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The Veteran also initiated an appeal of an April 2007 rating 
decision, in which the RO granted service connection for 
posttraumatic stress disorder (PTSD) and assigned that disability 
a 30 percent evaluation.  In the notice of disagreement dated 
April 2007, he specifically indicated that he wanted the RO to 
assign his PTSD a 50 percent evaluation and that such action 
would satisfy his appeal.  After the RO issued a statement of the 
case in response, in a rating decision dated March 2009, it 
assigned the Veteran's PTSD a 50 percent evaluation, as sought.  
The grant of the 50 percent rating was a full grant of the 
benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claimant is generally presumed to be seeking the maximum 
benefit available at law, but may choose to limit the claim to a 
lesser benefit).

In a written brief presentation to the Board dated in January 
2011, the Veteran's representative raised claims for service 
connection for coronary artery disease and 
diabetes/hyperglycemia, including as secondary to herbicide 
exposure.  These issues have not yet been adjudicated, and are 
referred to the agency of original jurisdiction for such 
adjudication.

The Board REMANDS the claim on appeal to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

In his application for VA compensation benefits received in 
December 2004, the Veteran reported that he was filing a claim 
for service connection for migraines sustained during service, 
when he suffered a head injury.  He explained that, in 1969 while 
working on a tractor trailer in the motor pool at Quan Tri or Phu 
Bi, a fellow soldier forgot to lock down the hood and the wind 
blew it down onto his head, rendering him unconscious.  He 
remembers falling backwards and then waking up in a helicopter, 
which transported him to Cam Rhan Bay Hospital.  The Veteran 
asserts that, since the incident, he had had headaches, including 
migraines, and the top of his head had felt different.  He 
further alleges that he sought treatment for headaches from the 
late 1990s to early 2000 at the VA Medical Center in 
Fayetteville, N.C. 

As the Veteran's representative noted in the written presentation 
in January 2011, VA has not specifically requested records of the 
reported in-service hospitalization or obtained the post-service 
treatment record from the VA medical center.  These records are 
pertinent to the claim on appeal.  

The representative also asserts that the service treatment 
records appear incomplete as they do not include evidence of even 
one sick call visit and the report of separation examination does 
not include a blood pressure reading.  Indeed the service 
treatment records are scant, consisting of reports of pre-
induction and separation examinations and a DD Form 47 (Record of 
Induction).  The report of examination for induction into service 
shows that the Veteran was referred for an orthopedic examination 
due to his reports of pre-existing shoulder dislocations and 
injuries.  

According to the DD Form 47, the Veteran had a skull concussion 
sometime prior to March 1968.  Given that the Veteran is claiming 
service connection for headaches and asserts that they developed 
secondary to a head injury, the Board believes that an effort 
should be made to secure records of treatment of the skull 
concussion.  Such records are pertinent to the claim on appeal.  

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when an examination or opinion is necessary to 
make a decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability and indicates 
that the disability may be associated with the claimant's 
service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must 
be sufficient and, depending on the nature thereof, may include 
an assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary.  The Veteran 
reports headaches during service, following a head injury, and 
continuously since discharge.  A headache, or basically pain in 
the head, is a symptom capable of lay observation.  
Given this fact, an opinion is needed regarding whether the 
headaches the Veteran now experiences are related to those 
experienced in service.  

This case is REMANDED for the following action:

1.  Ask the Veteran to report any pre-
service concussions and to provide releases 
to seek records of any treatment for 
concussions.  If he fails to provide 
releases, advise him that he may submit the 
records himself.

2.  Contact the Veteran and ask him if he 
believes the service documents in the 
claims file are incomplete and missing 
pertinent records of in-service headache or 
migraine treatment (other than at the 
hospital in Cam Rhan Bay).  

3.  If so, exhaust all avenues of 
development in an effort to obtain the 
missing in-service records.

4.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file records of 
the Veteran's pre-service treatment of a 
skull concussion, in-service treatment and 
hospitalization in 1969 at Cam Rhan Bay, 
and treatment at the VA Medical Center in 
Fayetteville, North Carolina from the late 
1990's through 2000.

5.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for migraines.  Forward 
the claims file to the examiner for review 
and ask the examiner to confirm in a 
written report that the records were 
reviewed.  Advise the examiner that the 
Veteran is competent to report observable 
symptoms experienced during and after 
service and that any opinion proffered 
should contemplate these symptoms.  Ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and then 
proceed in following the instructions 
below:

a) Record in detail the Veteran's 
pre-service, in-service and post-
service history of head injuries 
and headaches;  

b) Indicate whether the Veteran 
has headaches;  

c) Based on all of the evidence 
of record, including the 
Veteran's reported history of 
head injuries and observable 
symptoms, offer an opinion as to 
whether any current headache 
disorder is at least as likely as 
not related to the Veteran's 
active service;  

d) If not, opine whether the 
Veteran's headaches preexisted 
service and increased in severity 
therein;

e) Provide rationale, with 
specific references to the 
record, for the opinions 
expressed; and

f) If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that would 
aid in providing such opinion.

5.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

